DETAILED ACTION
Response to Amendment
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
5.	Claims 1, 4-6, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe US Patent 10,608,682 in view of Taniguchi US 2012/0319801 (both of record).
	As per claims 1, 4-6, 12, and 15-16, Watanabe discloses in Figs. 2a-2b a filter module (e.g. RF module 1 which includes band pass filter 70) comprising:
	as per claim 1, a module substrate (e.g. substrate 10); a filter device (e.g. band pass filter 70) having a top surface and a bottom surface (e.g. upper and lower surfaces respectively) opposed to each other and first and second side surfaces (Fig. 2b, front and back side surfaces) opposed to each other, the filter device being mounted on the module substrate such that the bottom surface faces the module substrate (The filter 70 is mounted on top of the substrate 10 such that the lower surface of filter 70 faces an upper surface of substrate 10.); and a shield member (e.g. shield film 61) including first and second side wall portions (e.g. front and back side walls of film 61), the first and second side wall portions respectively facing the first and second side surfaces so as to shield the filter device (The front and back side walls of film 61 faces the front and back side surfaces of filter 70 to shield the filter.); and
the module substrate includes a ground plane (e.g. ground electrode 18); and the shield member is electrically connected to the ground plane (As shown in Fig. 2a, the shield film 61 is connected to the electrode 18.).
However, Watanabe does not disclose as per claim 1, a ground terminal and first and second signal terminals being provided on the bottom surface, wherein the filter device includes a plurality of parallel resonance circuits, each of the plurality of parallel resonance circuits including an inductor and a capacitor connected in parallel with each other, the inductors of the plurality of parallel resonance circuits are arranged in a direction parallel with the first side surface and the bottom surface, each of the inductors of the plurality of parallel resonance circuits has a ground-side end portion and a signal-side end portion positioned at opposite sides, and each of the inductors extends upwards from the ground-side end portion electrically connected to the ground terminal, then extends in a direction from the first side surface toward the second side surface, and then extends in a direction toward the bottom surface, the signal-side end portion of the inductor of one of the plurality of parallel resonance circuits is electrically connected to the first signal terminal, while the signal-side end portion of the inductor of another one of the plurality of parallel resonance circuits is electrically connected to the second signal terminal, and a gap between the first side surface and the first side wall portion is smaller than a gap between the second side surface and the second side wall portion.
Taniguchi exemplarily discloses in Figs. 9-10 a band pass filter 10c. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic band pass filter of Watanabe with the specific band pass filter of Taniguchi as being an obvious art substitution of equivalence.
As an obvious consequence of the modification, the combination would have necessarily included: as per claims 1, 5, and 12, a ground terminal (e.g. ground terminal 110) and first and second signal terminals (e.g. input/output bottom surface electrodes 111 and 112) being provided on the bottom surface, wherein the filter device includes a plurality of (i.e. at least three) parallel resonance circuits (Fig. 10, resonators Lr1/Cr1, Lr2/Cr2, Lr3/Cr3, Lr4/Cr4), each of the plurality of parallel resonance circuits including an inductor and a capacitor connected in parallel with each other (Each of the resonators includes a corresponding inductor Lr1-, the inductors of the plurality of parallel resonance circuits are arranged in a direction parallel with the first side surface and the bottom surface (Each of the resonators are arranged from left to right which is a direction that is parallel with the front side surface and the bottom side surface of the filter in the resultant circuit.), each of the inductors of the plurality of parallel resonance circuits has a ground-side end portion and a signal-side end portion positioned at opposite sides (In Fig. 9 of Taniguchi, each of the inductors includes corresponding electrodes 191-194, where each electrode has a “ground-side end portion” that is electrically connected to ground and an opposite side “signal-side end portion” that is electrically connected to a respective capacitor/routing electrode which propagates a signal between input terminal 201 to output terminal 202. A top end of electrode 191 is electrically connected to ground electrode 160 and a bottom end of electrode 191 is electrically connected to routing electrode 181. A top end of electrode 192 is electrically connected to capacitor electrode 172 and a bottom end of electrode 192 is electrically connected to ground electrode 160. A top end of electrode 193 is electrically connected to capacitor electrode 173 and a bottom end of electrode 193 is electrically connected to ground electrode 160. A top end of electrode 194 is electrically connected to ground electrode 160 and a bottom end of electrode 194 is electrically connected to routing electrode 182.), and each of the inductors extends upwards from the ground-side end portion electrically connected to the ground terminal, then extends in a direction from the first side surface toward the second side surface (Each of the electrodes 191-194 extends in a direction from the front side surface to the back side surface in Fig. 9 of Taniguchi.), and then extends in a direction toward the bottom surface (Each of the electrodes includes a via 811-814 which extends in a direction towards the bottom surface in the resultant circuit.), the signal-side end portion of the inductor of one of the plurality of parallel resonance circuits is electrically connected to the first signal terminal (In Fig. 9 of Taniguchi, a bottom end of electrode 191 is electrically connected to terminal 201.), while the signal-side end portion of the inductor of another one of the plurality of parallel resonance circuits is electrically connected to the second signal terminal (In Fig. 9 of Taniguchi, a top end of electrode 194 is electrically connected to terminal 202.), and a gap between the first side surface and the first side wall portion is smaller than a gap between the second side surface and the second side wall portion (In the resultant circuit, a gap between the back side surface in Fig. 2b of Watanabe and the back side surface of filter ; as per claim 4, wherein the filter device includes a ground conductor (Fig. 2a of Watanabe, ground electrode 18) disposed in parallel with the bottom surface; and the ground-side end portion of each of the inductors of the plurality of parallel resonance circuits is connected to the ground conductor; as per claims 5 and 12, wherein the signal-side end portion of the inductor of the parallel resonance circuit disposed at one end of an arrangement direction of the plurality of parallel resonator circuits is electrically connected to the first signal terminal (In Fig. 9 of Taniguchi, a bottom end of electrode 191 which is disposed at a left end of a horizontal “arrangement direction of the resonator circuits” is electrically connected to terminal 201.), while the signal-side end portion of the inductor of the parallel resonance circuit disposed at the other end of the arrangement direction is electrically connected to the second signal terminal (In Fig. 9 of Taniguchi, a bottom end of electrode 194 which is disposed at a right end of the horizontal “arrangement direction of the resonator circuits” is electrically connected to terminal 202.); and the inductors of two parallel resonance circuits adjacent to each other are inductively coupled with each other (Fig. 10 of Taniguchi; The inductors within each of the resonators are magnetically coupled together.); and as per claims 6, 15, and 16, wherein the ground terminal is electrically connected to the ground plane.
Allowable Subject Matter
6.	Claims 2, 7-8, 10, 13, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 3, 9, 11, 14, and 18 are allowed.
Response to Arguments
8.	Applicant’s arguments filed 11/4/2021, with respect to the limitation “input/output electrodes being provided on the bottom surface” have been fully considered and are persuasive. The input/output electrodes 201 and 202 in Fig. 9 are not provided on the bottom surface thereof, thus the 103 rejection pertaining to claims 1, 4-6, 12, and 15-16 has been withdrawn. However upon further consideration, the Examiner has now provided another interpretation for the limitation “input/output electrodes” as explained above. Electrodes 111 and 112 in 
	Further, Applicant's arguments filed 11/4/2021 pertaining to “a ground-side end portion and a signal-side end portion” have been fully considered but they are not persuasive. On page 10 of Applicant’s arguments, the Applicant states that Taniguchi fails to cure the deficiencies of Watanabe since Taniguchi discloses a via hole 811 connected to ground electrode 160 and linear electrode 191, and a via hole 801 connected to capacitor electrode 171, routing electrode 181, and linear electrode 191, which are not signal-side end portions for each inductor as recited in claim 1. The Examiner respectfully disagrees. Each of the inductors 191-194 has one end that is electrically connected to ground electrode 160. This end is construed as “a ground-side end portion”. Each of the inductors 191-194 also has another opposite end that is electrically connected to an element within the circuit that propagates a signal propagating from input terminal 201 to output terminal 202. This end is construed as “a signal-side end portion”. The elements 181, 182, 172, and 173 all propagate the signal between terminals 201 and 202, and are electrically connected to the another opposite end of each of the inductors, and therefore the another opposite ends of each of the inductors are necessarily “signal-side end portions” contrary to Applicant’s arguments.
For these reasons, the combination of Watanabe in view of Taniguchi (both of record) discloses all of the limitations in claims 1, 4-6, 12, and 15-16 and thus the claims have been rejected under 35 USC 103. This action has been made second action non-final.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843